DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: page 6, line 15 “resistence” should be “resistance.”  
Appropriate correction is required.
Claim Objections
Claims 1, 4, 5, 8, 12, 15 and 16 objected to because of the following informalities:  
In claim 1, “comprising” in line 1 Applicant may have intended “comprising:”
In claim 4, for examination purposes “said magnet side walls” in line 4 is interpreted as “said magnet side edges”  
In claim 5, “cushing” in line 1, Applicant may have intended “cushioning” 
In claim 8, for examination purposes “a plunger in channel” in lines 1-2 is interpreted as “a plunger pin channel”
In claim 12, “body, and” in line 3, Applicant may have intended “body; and”
In claim 15, for examination purposes “a cushioning projected adjacent” in line 3 is interpreted as “a cushioning projection adjacent” 
In claim 16, for examination purposes “a plunger in channel” in lines 1-2 is interpreted as “a plunger pin channel”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-10, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berkowitz, U.S. Patent Number 3,201,960, in view of Leung, U.S. Publication 2016/0213898.

Regarding claim 1, Berkowitz discloses an appliance latch (col. 1, line 11) comprising: 
a latch body 16 (Fig. 2) having a magnet recess extending from a bottom surface (Figs. 3 and 10 depict a recess formed by side walls 74),  
22 (Fig. 2) coupled to said latch body (col. 2 lines 3-4), and
a magnet assembly (citation) positioned within said magnet recess of said latch body (Figs. 3 and 10 depict a recess formed by side walls 74 in which the magnets 76 is located), said magnet assembly including a magnet 76 (Fig. 1) having a peripheral edge (Fig. 10). 
However, Berkowitz does not disclose a pliable, peripheral cushioning sleeve.
Leung teaches a known protective barrier for a magnet. Leung teaches a magnet 100 (Fig. 2) having a peripheral edge (Fig. 2), and a pliable ([0009]; thermoplastics are known to have moderate to high tensile strength corresponding to being pliable (Britannica Academic, “Materials Science”)), peripheral cushioning sleeve 114 (Fig. 2) mounted about at least a portion of said peripheral edge of said magnet (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Berkowitz to incorporate the pliable, peripheral cushioning sleeve mounted about at least a portion of said peripheral edge of the magnet as taught by Leung in order to protect the magnet from corrosion (Leung [0004]) and improve abrasion resistance (Leung, [0050]).

Regarding claim 2, Berkowitz in view of Leung teaches all limitations of claim 1. Furthermore, the cushioning sleeve taught by Leung extends about the entire peripheral edge of said magnet ([Leung, 0036] continuous coating).

Regarding claim 3, Berkowitz in view of Leung teaches all limitations of claim 2. Furthermore, the cushioning sleeve taught by Leung includes an outwardly extending cushioning projection 118 (Fig. 2) adjacent to a corner of said magnet (Fig. 2 illustrates the projection 118 is next to a corner of the magnet 100; [0031]).  
76 from an impact with the walls 82, 84 when the magnet and pole plates swivel (Berkowitz, Fig. 2; Col. 2 line 72-Col. 3 line 1).

Regarding claim 4, Berkowitz in view of Leung teaches all limitations of claim 1. Berkowitz further discloses the magnet includes a bottom edge, a top edge, and two oppositely disposed side edges (see annotated Fig. 10 below). The cushioning sleeve taught by Leung includes a bottom wall overlaying said magnet bottom edge (Fig. 2), a top wall overlaying said magnet top edge (Fig. 2), and two oppositely disposed side walls overlaying said magnet side walls (Fig. 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Berkowitz in view of Leung so the cushioning sleeve further includes bottom wall overlaying said magnet bottom edge, a top wall overlaying said magnet top edge, and two oppositely disposed side walls overlaying said magnet side walls in order to provide a substantially continuous corrosion resistant barrier over the magnet (Leung, [0007]).

    PNG
    media_image1.png
    363
    656
    media_image1.png
    Greyscale

claim 5, Berkowitz in view of Leung teaches all limitations of claim 4. Berkowitz does not teach a cushioning sleeve wherein each cushioning sleeve side wall includes at least one cushioning projection extending therefore. 
Leung additionally teaches a cushioning sleeve side wall includes at least one cushioning projection extending therefrom (Fig. 2 depicts a projection from a side wall). Leung further teaches the cushioning sleeve may have include features that project beyond the covering average thickness, such as tabs, stops, steps, sealing surfaces, and other protrusions ([0031]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Berkowitz in view of Leung to form at least one cushioning projection extending from each cushioning sleeve side wall to prevent an impact with the magnets 76 and walls 82, 84 when the magnet and pole plates swivel (Berkowitz, Fig. 2; Col. 2 line 72-Col. 3 line 1).

Regarding claim 6, Berkowitz in view of Leung teaches all limitations of claim 5. Further, at least one cushioning projection taught by Leung is positioned closely adjacent said cushioning sleeve bottom wall (Leung, Fig. 2, projection on the right wall of the drawing is positioned closely adjacent to the bottom wall).

Regarding claim 7, Berkowitz in view of Leung teaches all limitations of claim 4. However, Berkowitz does not disclose the cushioning sleeve side wall includes a first projection positioned adjacent the top wall and a second projection positioned adjacent the bottom wall.
Leung teaches the cushioning sleeve 114 (Fig. 2) includes a first projection positioned adjacent the top wall (see annotated Fig. 2 below) and a second projection positioned adjacent the bottom wall (see annotated Fig. 2 below).

    PNG
    media_image2.png
    696
    1258
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushioning sleeve taught by Berkowitz in view of Leung to include a first projection positioned adjacent the top wall and a second projection positioned adjacent the bottom wall, as taught by Leung. The gaps 108, 112 (Fig. 2) result from gripping the magnet ([0035]) adjacent to the top and bottom walls when applying the coating 102, 104 (Fig. 1); the cushioning sleeve taught by Leung includes a projection which fills each gap in order to provide a substantially continuous corrosion resistant barrier over the coating and magnet despite the gaps in the coating ([0007]; [0026] the overlayer covers the substrate without gaps or other discontinuities in coverage that would directly expose the substrate to external gases or fluids).

Regarding claim 9, Burkowitz, in view of Leung, further discloses two planar metal plates 80 (Berkowitz, Fig. 3; the pole plates are magnetically attached to the striker, suggesting the pole plates are metal (Berkowitz, col. 3 lines 74-75; Berkowitz, col. 4 line 23)), each metal plate being positioned upon one side of said magnet 76 (Berkowitz, Fig. 3). 

claim 10, Burkowitz, in view of Leung, teaches all limitations of claim 9. However, Berkowitz in view of Leung is silent on the metal plate overlaying the cushioning sleeve. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Berkowitz in view of Leung so the metal plates disclosed by Berkowitz overlays the cushioning sleeve taught by Leung. One having ordinary skill in the art would recognize that the cushioning sleeve taught by Leung needs to be directly outside the magnet, forming a continuous barrier, in order to be effective in preventing corrosion ([Leung, [0026]).

With respect to claim 12, Berkowitz discloses an appliance latch (col. 1, line 11) comprising:
a latch body 16 (Fig. 1);
a handle 22 (Fig. 2) coupled to said latch body (Fig. 2, coupled by pin 24); and
a magnet assembly (citation) coupled to said latch body (Fig. 3, coupled by pin 78), said magnet assembly including a magnet 76 (Fig. 10) having a peripheral edge extending between two oppositely disposed side surfaces (Fig. 10). 
However, Burkowitz does not disclose a cushioning sleeve mounted about said peripheral edge of said magnet.
Leung teaches a cushioning sleeve 114 (Fig. 2) mounted about said peripheral edge (Fig. 2) of said magnet 100 (Fig. 2).  How are these two references related?
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Berkowitz by including a cushioning sleeve mounted about the peripheral edge of the magnet as taught by Leung in order to protect the magnet from corrosion (Leung, [0053]) and to improve abrasion resistance (Leung, [0050]).

claim 13, the cushioning sleeve 114 (Fig. 2) taught by Leung extends about the entire peripheral edge of said magnet 100 (Fig. 2).

Regarding claim 14, the cushioning sleeve 114 (Leung, Fig. 2) taught by Berkowitz in view of Leung includes an outwardly extending cushioning projection 118 (Leung, Fig. 2) adjacent a corner of said magnet 100 (Leung, Fig. 2). Leung further teaches variable thickness may arise from features in the overlayer that project beyond the covering average thickness (Leung, [0031]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Berkowitz in view of Leung to form an outwardly extending cushioning projection adjacent a corner of said magnet in order to protect the magnet from an impact with the magnets 76 and walls 82, 84 when the magnet and pole plates swivel (Berkowitz, Fig. 2; Col. 2 line 72-Col. 3 line 1).

Regarding claim 15, Berkowitz in in view of Leung further discloses said magnet 76 (Berkowitz, Fig. 10) is rectangular (Berkowitz, Fig. 10 illustrates magnet is shaped as a rectangle). However, Berkowitz does not disclose the cushioning sleeve is rectangular. 

    PNG
    media_image3.png
    696
    1258
    media_image3.png
    Greyscale

114 (Fig. 2) is rectangular so as to define four corners (Fig. 2 depicts a rectangular magnet 100 encompassed by a rectangular cushioning sleeve that includes four corners), and wherein said cushioning sleeve includes a cushioning projection adjacent each corner of said cushioning sleeve (Fig. 2 illustrated above, shows the cushioning sleeve 114 includes a projection near each corner). Leung additionally teaches that variable thickness may arise from features in the overlayer that project beyond the covering average thickness ([0031]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushioning sleeve taught by Berkowitz in view of Leung to define four corners and wherein the cushioning sleeve includes a cushioning projection adjacent each corner of said cushioning sleeve, as taught by Leung. The gaps 108, 112 (Fig. 2) result from gripping the magnet ([0035]) adjacent to each corner when applying the coating 102, 104 (Fig. 1); the cushioning sleeve taught by Leung includes a projection which fills each gap in order to provide a substantially continuous corrosion resistant barrier over the coating and magnet despite the gaps in the coating ([0007]; [0026] the overlayer covers the substrate without gaps or other discontinuities in coverage that would directly expose the substrate to external gases or fluids).

Regarding claim 17, Burkowitz in view of Leung teaches the magnet assembly further includes two planar metal plates 80 (Berkowitz, Fig. 3; the pole plates are magnetically attached to the striker, suggesting the pole plates are metal (Berkowitz, col. 3 lines 74-75; Berkowitz, col. 4 line 23)), each metal plate being positioned upon one side of said magnet 76 (Fig. 3).

Regarding claim 18, Burkowitz in view of Leung teaches all limitations of claim 17. However, Berkowitz in view of Leung is silent on the metal plate overlaying the cushioning sleeve. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention .

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berkowitz, U.S. Patent number 3,201,960, in view of Leung, U.S. Publication 2016/0213898, as applied to claims 1 and 12 above, and further in view of Anderson, U.S. Patent Number 2,659,115.

Regarding claim 8, Burkowitz in view of Leung teaches all limitations of claim 1, however Burkowitz in view of Leung does not teach a latch body that includes a plunger pin channel and a plunger pin coupled to the handle. 
Anderson teaches a magnetic applicance latch (col. 1, lines 5-7). Anderson teaches a latch body 2, 15 (Fig. 8) that includes a plunger pin channel (Fig. 8 depicts the rod 9a and spring 10 are within a channel to extend through the door 2 and fixture 15) and a plunger pin 9a (Fig. 8) coupled to said handle 12a (Figs. 8-9) for reciprocal movement of said plunger pin (Figs. 8-9 show the handle 12a and the rod 9a move together) between a stowed position within said latch body (Fig. 8) and an extended position extending from said latch body (Fig. 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hook and tongue latch taught by the combination of Burkowitz and Leung, with the plunger pin channel and plunger pin coupled to the handle for reciprocal movement of said plunger pin between a stowed position within the latch body and an extended position extending from the latch body to provide manually operable means, as taught by Anderson, in order to simplify the latch making it easier to install and replace. The plunger pin and plunger pin channel taught by Anderson 

Regarding claim 16, Burkowitz in view of Leung teaches all limitations of claim 12. However, Burkowitz in view of Leung does not teach a latch body that includes a plunger pin channel and a plunger pin coupled to the handle. Anderson teaches a latch body 2, 15 (Fig. 8) that includes a plunger pin channel (Fig. 8 depicts the rod 9a and spring 10 are within a channel to extend through the door 2 and fixture 15) and a plunger pin 9a (Fig. 8) coupled to said handle 12a (Figs. 8-9) for reciprocal movement of said plunger pin (Figs. 8-9 show the handle 12a and the rod 9a move together) between a stowed position within said latch body (Fig. 8) and an extended position extending from said latch body (Fig. 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hook and tongue taught by Burkowitz, in view of Leung, with the plunger pin channel and plunger pin coupled to the handle for reciprocal movement of said plunger pin between a stowed position and an extended position to provide manually operable means, as taught by Anderson, in order to simplify the latch making it easier to install and replace. The plunger pin and plunger pin channel taught by Anderson allows the latch to utilize a flush mounted striker or magnetic surface to create a flush closure (Anderson col. 4, lines 19-20 suggests the seal is formed with the refrigerator casing) rather than requiring a protruding end or tongue on the striker as taught by Berkowitz (Berkowitz col. 2, lines 36-37) which would need to be installed and may be damaged. .

Claims 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berkowitz, U.S. Patent number 3,201,960, in view of Leung, U.S. Publication 2016/0213898, as applied to claim 1 and claim 12 above, and further in view of Tanaka, U.S. Patent Number 7,045,202.

Regarding claim 11, Berkowitz in view of Leung teaches all limitations of claim 1. Leung teaches a barrier formed by molding a thermoplastic (Leung, [0052]). However, Berkowitz in view of Leung does not teach a cushioning sleeve made of a material consisting of a polymer and glass particles. 
Tanaka teaches a known thermoplastic material for molding. Tanaka teaches a material consisting of a polymer and glass particles (Col. 1, lines 11-14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Berkowitz in view of Leung to form the molded cushioning sleeve taught by Leung from a material consisting of a polymer and glass particles, as taught by Tanaka. One would look to Tanaka in order to provide a cushioning sleeve with high impact strength and high bending strength (Tanaka Col. 4, lines 28-30) and at a reduced cost due to a reduction of consumed resin materials (Tanaka Col. 5, lines 46-49).

With respect to claim 19, Berkowitz in view of Leung teaches all limitations of claim 12. Leung teaches a barrier formed by molding a thermoplastic (Leung, [0052]). However, Berkowitz in view of Leung does not teach a cushioning sleeve made of a material consisting of a polymer and glass particles. 
Tanaka teaches a known thermoplastic material for molding. Tanaka teaches a material consisting of a polymer and glass particles (Col. 1, lines 11-14).


Regarding claim 20, Berkowitz in view of Leung and further in view of Tanaka teaches all limitations of claim 19 as shown. Tanaka further teaches the glass particles are selected from the group consisting of glass beads, glass threads and glass fibers (Fig. 1, long glass fiber filler 9; col. 1 line 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wiemer et al., U.S. Patent Number 7,377,560 related to a magnetic closure including a pivoting handle, a magnet and a corresponding magnetized plate.
Teetor, U.S. Patent Number 2,693,382 related to a magnetic door catch having a cushioning projection to protect the magnet.
Sharpe, US 2009/0250949 related to a magnetic closure having a resilient cushion layered on the magnet, between the magnet and strike plate.
Sawato, JP 2007027615A, related a magnet assembly including a magnet having an outer shell made of silicon rubber to prevent sliding when the latch is closed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EGB/Examiner, Art Unit 3675         

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/26/2021